Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application. 
Claims 1-20 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2022 (two documents) are acknowledged and considered. 
Allowable Subject Matter
Claims 1-20 are allowed for reasons stated in the notice of allowance mailed on 4 February 2022. These reasons are reproduced below.
The following is an examiner’s statement of reasons for allowance:
Berg, J. (US 2009/0111846, published 30 April 2009, cited in IDS) and Foley et al. (Expert Rev. Neurotherapeutics 6(9), 1249-1265, 2006, cited in IDS) describe the closest prior art, namely:  
Berg, J. (US 2009/0111846) discloses [0073] a method of increasing the quantity of dextromethorphan circulation in the blood, or a method for increasing systemically available dextromethorphan [0065]/ a method of increasing dextromethorphan plasma levels in a human being who is a non-poor metabolizer, comprising co-administering dextromethorphan and CYP2D6 inhibitor quinidine, wherein 20 mg to 60 mg dextromethorphan is co-administered with 20 mg to 60 mg quinidine [0146]; and
 	Foley teaches (page 1253, right column, third paragraph) that bupropion has inhibitory effects on cytochrome P450-2D6 (CYP2D6); Foley teaches (page 1253, right column, third paragraph) that the inhibitory activity of bupropion on CYP2D6 was observed in vivo when utilizing dextromethorphan as a probe. 
	The teachings by Berg and Foley do not anticipate, nor do they render obvious a claimed method of the instant application for the following reasons:
 	Applicant has shown (Specification, Table 2A, also Figure 7) that bupropion, co-administered for eight consecutive days with dextromethorphan in the instantly claimed amounts, is more effective at increasing plasma concentration of dextromethorphan, than quinidine (Berg). 
Namely, Applicant has shown that bupropion 150 mg/day, co-administered for eight consecutive days with dextromethorphan 60 mg/day, is effective to increase plasma concentration of dextromethorphan (Table 2A, page 153 Specification, AUC0-12 1686.3 / 28.1 = 60-fold increase in AUC0-12, Cmax 158.1/3.8 = 42-fold increase in Cmax compared to the plasma concentration of dextromethorphan that would result from administering 60 mg dextromethorphan without bupropion for eight consecutive days); and
Applicant has persuasively argued (Remarks of 6 January 2022, pages 3-7, also Remarks of 18 November 2021, pages 9-14) that bupropion co-administered with dextromethorphan in the instantly claimed amounts is more effective at increasing plasma concentration of dextromethorphan, than quinidine taught by Berg (Berg [0127], 30 mg quinidine given with 60 mg/day dextromethorphan increase plasma levels of dextromethorphan 25-fold; see also daily dose quinidine over 30 mg/day plateau Figure 2, and Tables II, III in Pope et al. J. Clin. Pharmacol. 2004, 44, 1132-1142, cited in IDS). 
 	Such an improvement in the effect associated with bupropion, namely that CYP2D6 inhibitor bupropion co-administered with dextromethorphan in the instantly claimed amounts is more effective at increasing plasma concentration of dextromethorphan, compared to CYP2D6 inhibitor quinidine taught by Berg, is noteworthy and unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627